Citation Nr: 1231646	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-02 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of entitlement to TDIU will be discussed in further detail below.  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evaluation for PTSD

In February 2007, the RO denied an evaluation greater than 50 percent for service-connected PTSD.  The Veteran disagreed and subsequently perfected an appeal of this decision.  

The Veteran contends that the 50 percent evaluation does not adequately reflect the severity of his disability.  In his January 2009 VA Form 9, he reported that the panic attacks, depression, flashbacks, and violence have affected both his social and occupational functioning.  

On review, it is unclear whether the Veteran is currently receiving any psychiatric treatment.  The Veteran should be given an opportunity to identify any current treatment on remand.  

The Veteran most recently underwent a VA examination in November 2008.  The examiner noted that the claims file was not available for review.  Given this fact, plus the Veteran's contentions regarding increasing severity and the length of time since examination, further examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

TDIU

In September 2008, the RO denied entitlement to TDIU.  The Veteran did not perfect an appeal of this issue.  In the August 2012 appellate brief presentation, however, the representative asserted that further adjudication of the appeal issue must include consideration of TDIU.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  As such, the Board will remand the issue for further consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask him to identify any current PTSD treatment.  If the Veteran identifies relevant VA treatment, those records should be obtained and associated with the claims folder or Virtual VA eFolder.  If the Veteran identifies relevant private treatment, he should be requested to submit those records or an authorization for release of such records.  

2.  The AMC/RO should schedule the Veteran for a VA PTSD examination.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

In accordance with the latest worksheet for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  To the extent possible, symptoms caused by PTSD must be differentiated from symptoms caused by any other diagnosed psychiatric disorder.  If the symptoms cannot be differentiated that fact must be reported and the rationale for that conclusion explained.  The examiner is specifically requested to discuss the impact of PTSD on the Veteran's occupational functioning.  A complete rationale for any opinion expressed must be provided.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of entitlement to an evaluation greater than 50 percent for PTSD and entitlement to TDIU.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


